774 N.W.2d 689 (2009)
Diane GADIGIAN, Plaintiff-Appellee,
v.
CITY OF TAYLOR, Defendant-Appellant.
Docket No. 138323. COA No. 279540.
Supreme Court of Michigan.
November 19, 2009.

Order
On order of the Court, the motions for leave to file brief amicus curiae are GRANTED. The application for leave to appeal the January 27, 2009 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the Court of Appeals correctly interpreted MCL 691.1402a(2); and (2) what evidence a plaintiff must present to rebut the inference of reasonable repair.
Persons or groups interested in the determination of the issues presented in this *690 case may move the Court for permission to file briefs amicus curiae.